Case 2:

A 2
Nd NAW

Balk Reda add Stony Chay Bh

ey Werks
coreg Ne Fever | corgi Fase Fr

 

PO p¥- GOQL 2 JRR-MID Document 56-1 Filed 09/09/20 Page 1 of 5 PagelD #: 694
MDecleretton L M ots S. Rotheased
| Dae os Shows purscode te BWW YSC3 LGD:

AV Xam Mech S. Gaestel, We petibionm sm
GobesSeW. We sae VW cw -HOos1a-BRE- MSO Charen

 

Seg Ae \ororlbe OS. Deel Cote
Nee Show et perl

Se DWeene Chan Te Cock,
v. Nes a Sigh lata Vane Wn eckiong in ws Repro rina Comex j
NAS A Rode | priows lh Le Ad begs ecely Ino

>, Fasaay gst Ane ce Vy \\ ats fee 6
es Pe Blas &. Coen i

4. Resnhat a > ou \na scgen a moniter va
comresqonbone \ NO A Mes mo oS a. Fabes copae
aecewee wd \ne ootidles an WY Rey, eRe ke contk
tm LAE EER 5 SHB. a
\MOrMNg 5 ost SS, a0, Ve Row
Reg date \ ner vo ONCE + ywele oy Mul,
vit CS OW signe) Cons> a geeatina, Me, a LOY _ 7

re ea Ye pe AW MCe. Cena 1A. OFT
I ha ae ' me

Moos OD ena Labbe ne

gabe. j a TV Nree-

Ne w Oe peabas vp teh ep Yay Tews
Way SAMS Noe sig a Lesions

= \ i Ki C\ax A (d) o Q& ONe—
page Vs \e see vo Reel locwe carved

 
Case 2:2

Bad, hivany chad anes

| uring ANwe rele LM 3 \nyees
| ONe=Pege mde. bollekin, one
_ [NOXK y-edaroyledlging asn ea Years Connome Ni
— leader unit on Oammosnerng Me oun \oe\ \acke WU \\
coon

D-cv-00012-JRS-MJD Document 56-1 Filed 09/09/20 Page 2 of 5 PagelD #: 695

C2) Respandest- Lemme
wey <es ese. SS
fet 3) Cese iy

    

ng Site peg alee Me Rada T homey

 

eel

 

 

\ nal “Tw \NO aanare\ columns, LET dW

- Ih \ Yor Sams Cub) Chex Fe sah Luck,
eA Four Ey One)

Parc Cin Com OC Cab

Ne ae, rey Laer ex, |
ne Thaw yrantioney.* mp patie Nader Showed
ria \aher An onother Pasong ox) NeSere\ frciores eaves |

 

Rig ie EEO Tse Mycelial

LoF 3

AA PAM | aanee valde,

isch fearaocasonenaannl

|
$$$ $f}

eee ar = t+

|
—

Joe’ Msic Se Loe slide
ee We respondent \ves Nea Sng We wa Cincoureg sm

—_pwqpntengy Dv perkiineking 2 Grog Semanshre nn lela
_ iS AS \ er eu Nccch

A akag \ 20), mere Ne ww We leek he Coy. |
ee wrties Nee & ok corecoR ter aw yer oe nnumiserrd tah Neate

Rees SabuendS vo we rouge roan te ee —

vay to, 2030,
\O, Tye She We ochwad mabe Ceposy Ib >

ehh esr Fy tat

TV gavibe m hath MW. Seliver

ow 1S Unu oath stron) Set tie

: _ PMoBedK ¢ OR CX. C, ®
Shakes, CW Ce, od, on \yods vist Amur ma a Aus

 

 
Case 2:2

SRS
An

 

O-cv-00012-JRS-MJD Document 56-1 Filed 09/09/20 Page 3 of 5 PagelD #: 696

a dechore A omg tS ne. _ comet onde
pela Seay lan Se Te Ohh Skea
ee August: 4, NO,

 

ys ea
© Moc S. Goldes eik

 
Case 2:

2

O- ‘Madwnuts B ne PPCRRPRE HS oRs ASNY/20 Page 40f5 PagelD#: 697

 

BP-Aer8~e _ INePPeNT REMORT

“OAN LT

U.S DEPARTMENT OF DUSTICE FEDERAL BUREAU Oe PRISOMS
beck T= Turdade Repack

 

 

 

A, Ansthhon FOE Tere Leche / CHU Traded Repoel Nuvdoert ChonleX

 

 

 

 

 

a Tandied Nome 3. Regisber Norber 4. Dee G. Time?
rie \99q89-404 LIPS /I0RO lorst Am Ohnpcox)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6. Plece otek i hes nate? G. Ost

TOO Tene lhe CH] OH) Unasy —_ b-Uede

Y.Tadok: Use She MaKe Mooses  [40. Bethe [eb CSals)
Oth Thun Gina belay XG A =

 

| enclos a \edhers, ‘eth ress »

 

    

= Desvighon datnaded: Vale! BINY3000 Tse! A259, 0M SWbeccn
Re at 3S, . Ye . hela aasrvore Cos Nowe \, Walken

Bato, inh WOse cod Wress % C Ned a Wg Mo Mex ele yi Sea,

MWA Sida, fren ie corvespanhane revel Mninabe, Cotbed

Revlo. “En Neer late} i

cick A Mek ( pple! he wes be "st KN

Rel yl rpg ues x “Ge
pili" Kresoa Sh Prat ele Oe

= ae 0 Ses ae Set Induce
rey 7 We SA ie oe wna m one a

 

ein. v exec hinns \» be: en glue 6 hos
| VLAN \ lak ready § rn o hag eB Re Soars,

en cole laos’ wvautes OND cakes Ve Means. Facdharmone,
Ynte. YN duds te Wire Entourage Me € eile Se

 
Case 2:2

0-cVv- We 12-JRS-MJD PCS t 56- tA Ut ANN /20 Page 5 of 5 PagelD #: 698
Crelavane Ny

| T= Taidete Repoct s AA continve \

: nate m Seow Qemoredrchions bo tnelude bagghe Ons \ shakes, -
| cqainsh Le reece se) ie pa on S aT Moen a

News Sp Wee BOR.

 

Tonle Glee clin Meda hk

wot avs ve |

 

 

ig essades os. TSONS | y ‘ye |

+ seas odd conveyer
Pee anon, Ns sic] etn ans Legit eee been —

- nas Mwai he teview presess.
Nhe cogs salts a vidation oF Projean .

. | S65. A4, ostemoy Ys ctreumvent eget Shey,

- en een peeeeneecentfomes

- Pig ike Sarde OF

- +4 Coys Negdla sig

- | Moderacing sgn “o) tnsigutl sie) usdlence mm ‘he

ane

 

Shean 3:03 eM

  

“y®
ADO ex!
Wenge =

 

 

 

 
